DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
        1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    2.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10785583). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claims similar methods and comprise almost identical steps (See claim below for comparison).  
Application No. 16948487

US patent No. 10785583 
1. A hearing aid, comprising: a housing; wherein the housing contains components that include a microphone for converting an audio input into an input signal, a digital processing circuitry for processing the input signal, an output stage to produce an output signal in a manner that compensates for the patient's hearing deficit, and a wireless transceiver connected to the digital processing circuitry; a bowtie-type antenna having a feedpoint connected to the wireless transceiver; wherein the antenna is formed by two lateral half-sections of the housing made of conductive material and separated by a dielectric material; and, wherein, when the hearing aid is worn by a user in one ear, the antenna is oriented to radiate with linear polarization in horizontal and vertical directions around the user's head toward the opposite ear with an electric field perpendicular to the user's head. 
Application No. 16948487
10. A hearing aid, comprising: a housing to contain electronic components of lie hearing aid including a wireless transceiver; a bowtie-type antenna connected to the wireless transceiver; wherein the bowtie-type antenna is formed by flex circuits disposed on the interior of the two half-sections of the housing and configured to radiate around a user's head when worn in one ear to another hearing aid worn in the opposite ear.
US patent No. 10785583 

Application No. 16948487
6. The hearing aid of claim 2, wherein the housing contains a speaker for converting the output signal into an audio output so as to constitute a behind-the-car (BTE) type of hearing aid. 
US patent No. 10785583
2. The hearing aid of claim 1 wherein the housing contains a speaker for converting the output signal into an audio output so as to constitute a behind-the-ear (BTE) type of hearing aid.
The subject matter claimed in the instant application is fully disclosed in the US patent 10785583 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 10785583). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 

Allowable Subject Matter
1. Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 2-3, 5-8, 10-13,15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5721783) in view of Hosadurga et al. (US 20180115055) 
Regarding claims 2 and 15, Anderson discloses a hearing aid, comprising: a housing to contain electronic components of the hearing aid including a wireless transceiver (Col.2 lines 26-39, Col.3 lines 54-60 and Col.5 lines 55: Anderson discusses an earpiece/hearing aid comprising a wireless transceiver); wherein, when the hearing aid is worn by a user in one ear, the antenna is oriented to radiate with linear polarization such that the electric field is perpendicular to the head of the user in use (Col.3 lines 53-55 and Col.4 lines 1-14 and Col.20 lines 48-67: Anderson discusses how the RPU is typically worn under clothing and connected wirelessly with other sources of information; and how antennas are positioned at various orientations in the RPU, i.e. it 
Anderson discloses the invention set forth above but does not specifically points out “a bowtie-type antenna formed by two half-sections of the housing”   
Hosadurga however discloses a bowtie-type antenna formed by two half-sections of the housing (Paragraphs: 0003-0004 and fig.1: A hearing device can perform wireless communication with another device using a bowtie antenna which include two conductive plates and one or more notches in at least one of the two conductive plates). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Anderson, and modify a system wherein a bowtie-type antenna formed by two half-sections of the housing, as taught by Hosadurga, thus the antenna performance improved by increasing or approximately maximizing physical aperture of the bowtie antenna within the design constraints of the hearing device, as discussed by Hosadurga.   
Regarding claim 10, Anderson discloses a hearing aid, comprising: a housing to contain electronic components of the hearing aid including a wireless transceiver (Col.2 lines 26-39, Col.3 lines 54-60 and Col.5 lines 55: Anderson discusses an earpiece/hearing aid comprising a wireless transceiver); and configured to radiate around a user's head when worn in one ear to another hearing aid worn in the opposite ear (Col.3 lines 53-55 and Col.4 lines 1-14 and Col.20 lines 48-67: Anderson discusses how the RPU is typically worn under clothing and connected wirelessly with other sources of information; and how antennas are positioned at various orientations in the RPU, i.e. it is obvious to one of ordinary skill in the art to radiate around a user's head when worn in one ear to another hearing aid worn in the opposite ear).    

Hosadurga however discloses a bowtie-type antenna connected to the wireless transceiver (Paragraphs: 0003-0004 and fig.1: A hearing device can perform wireless communication with another device using a bowtie antenna); wherein the bowtie-type antenna is formed by flex circuits disposed on the interior of the two half-sections of the housing (Paragraphs: 0003-0004 and fig.1: Hosadurga discusses how a hearing device can perform wireless communication with another device using a bowtie antenna which include two conductive plates and one or more notches in at least one of the two conductive plates; and how the electronic circuit can include a bowtie antenna and a communication circuit).   
Considering claim 3, Hosadurga discloses the heating aid of claim 2, wherein the bowtie-type antenna is formed by flex circuits disposed on the interior of the two half-sections of the housing (Paragraphs: 0003-0004 and fig.1: Hosadurga discusses how a hearing device include an electronic circuit and a shell housing at least portions of the electronic circuit to communicate sound to the wearer).    
Considering claims 5, 16 and 18, Hosadurga discloses the hearing aid of claims 2 and 15, wherein the bowtie-type antenna is printed on the exterior or interior of the two half-sections of the housing (Paragraph: 0012, 0018 and fig.5: Hosadurga discusses how a hearing aid including a bowtie antenna, i.e. it is obvious that bowtie-type antenna is printed on the exterior or interior of the of the hearing aid housing). 
Considering claims 6, 11 and 19, Anderson discloses the hearing aid of claims 2, 10 and 15, wherein the housing contains a speaker for converting the output signal into an audio output 
Considering claims 7, 12 and 20, Anderson discloses the heating aid of claims 2, 10 and 15, wherein an output stage contained within the housing is connected electrically to a speaker for converting the output signal into an audio output, and wherein the speaker is adapted to be worn in the auditory canal of user to constitute a receiver-in-canal (RIC) type of hearing aid (Col.2 lines 28-35 and Col.3 lines 52-55: Anderson discusses a hearing aid/earpiece in the ear canal, i.e. interpret as RIC).  
Considering claims 8, 13 and 21, Anderson discloses the hearing aid of claims 2, 10 and 15, wherein the housing further contains a speaker for converting the output signal into an audio output and is adapted to be worn in the ear of a user (Col.3 lines 52-60, Col.21 lines 59-66 and fig.1, 15).  
4. Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5721783) in view of Hosadurga et al. (US 20180115055) and further in view of Shaker et al. (US 20090231204).
Considering claims 4 and 17, Anderson in view of Hosadurga fail to disclose claims 4 and 17. Shaker however discloses the hearing aid of claims 4 and 17, wherein the bowtie-type antenna is formed by two lateral half-sections of the housing made of conductive material and separated by a dielectric material (Paragraph: 0085 and fig.22: fig.22: Shaker discloses how the antenna is formed by two half sections of housing separated by dielectric material). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Anderson and Hosadurga, and modify a system wherein the bowtie-type antenna is formed by two lateral half-sections of the housing made of conductive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             08/11/2021